Citation Nr: 1538992	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  09-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo


INTRODUCTION

The veteran served on active duty from August 1960 to November 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In May 2012, the Veteran testified at a Board hearing over which the undersigned presided.  A transcript of the hearing is associated with the claims file.

In June 2012 and March 2014, the Board remanded the case for additional development, to include scheduling the Veteran for a VA examination and to obtain outstanding treatment records.  The case has been returned to the Board at this time for further appellate review.  Unfortunately, the appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Here, the March 2014 remand instructed the AOJ to schedule the Veteran for another VA audiological examination to determine the current severity of his bilateral hearing loss and to obtain outstanding treatment records.  Specifically, the Board noted that the Veteran had submitted an April 2012 private audiological examination.  Upon review of that examination report, the Board was unable to determine from the face of that document whether the requisite Maryland CNC speech discrimination test was used during that examination.  Thus, the March 2014 Board remand instructed the AOJ should attempt to clarify with Reese Audiology whether their evaluation used the Maryland CNC speech discrimination test.  See Savage v. Shinseki, 24 Vet. App. 259 (2011) (VA has a duty to return for clarification unclear or insufficient examination reports even when they do not originate from VA medical personnel, particularly with regards to private audiological examinations).  In response to correspondence dated in March 2014, the Veteran submitted VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to obtain treatment records from Dr. C.S.R. of Reese Audiology. 

Subsequently, the RO issued a July 2014 supplemental statement of the case (SSOC) continuing the denial of entitlement to a compensable rating for bilateral hearing loss.  Crucially, the July 2014 SSOC indicates that on March 27, 2014, the RO notified the Veteran by letter that additional evidence that relates to his appeal is not currently of record and requested that the Veteran submit any additional medical reports.  Additionally, that he return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, to authorize the release of information from any doctors and/or hospitals concerning any treatment he received.  The SSOC further states that the Veteran specifically mentioned treatment at the Cleveland VAMC and "to date [the VA had not] received additional pertinent medical evidence or medical records."  Per the July 2014 SSOC the AOJ only requested and received treatment records from VAMC Cleveland.  A review of the Virtual VA and VBMS electronic file did not reveal any indication that the AOJ attempted to contact Reese Audiology to obtain treatment records or any additional documents related to the Veteran's treatment at Reese Audiology.  The originating agency must attempt to obtain those records.
During the appeal period, the Veteran, his wife, and the Veteran's Pastor submitted statements to support the claim that worsening of his service-connected hearing disability may have occurred.  See April 2014 and May 2014 VA Form 21-4138 from the Veteran; April 2014 VA Form 21-4138 from the Veteran's Wife; and April 2014 VA Form 21-4138 from the Veteran's Pastor.

Additionally, two VA examinations were scheduled in conjunction with the Veteran's service claim for increased rating to evaluate the current severity of his bilateral hearing loss in April 2014 and January 2015.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the April 2014 VA examination is inadequate due to invalid audiologic findings.  In a subsequent January 2015 VA examination, the Veteran underwent examination of the ears.  The April 2014 or January 2015 VA examiners' reports does not make apparent the extent to which it may have considered the statements submitted by the Veteran's wife and his Pastor, which discusses the Veteran's experience of hearing loss and specific instances when they witnessed the impact hearing loss had on his daily living.  The Board finds that the indicated statements may be pertinent to the present appeal; therefore, an addendum opinion is warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  Accordingly, to the extent that there has not been substantial compliance with the March 2014 remand directives, a remand is once again necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Confirm with the Veteran's private audiologist, Reese Audiology, whether the Maryland CNC test was used in the audiometric testing completed in April 2012.  If confirmation cannot be established and further inquiry with regards to any private audiological examination as
to this issue would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be so notified.

      2.  After completing the action requested above, 
      return the claims file to the clinician who conducted 
      the January 2015 VA examinations for review and an 
      addendum medical opinion.  The entire file, to include 
      a copy of this remand and all pertinent records located 
      in VBMS and Virtual VA, must be made available to 
      the examiner for review.  

The addendum opinion should discuss the following:

      (a)  The Veteran's complaints of hearing loss and its 
      impact on his activities of daily living and occupational 
      functioning. 

(b)  Although an independent review of the claims file 
is required, the Board calls the examiner's attention to 
the following: 

i.  The April 2014 VA audiological examination and the
Veteran's complaints of hearing loss addressed in the 
examination report.

ii.  The objective findings of the January 2015 
      audiological examination.
      
iii.  The Veteran's April 2014 and May 2014 statements.

iv.  The April 2014 statement from the Veteran's wife.

v.  The April 2014 statement from the Veteran's Pastor. 

The claims folder including a copy of this Remand, any 
additional statement received from the Veteran, and any
other additional evidence must be made available to the 
examiner and must be reviewed in connection with the 
examination.  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3.  The AOJ will then review the Veteran's claims file 
and ensure that the foregoing development actions have 
been conducted and completed in full, and that no other 
notificationor development action, in addition to those 
directed above, is required.  If further action is required, 
it should be undertaken prior to further claim adjudication.

4.  After undertaking any additional development deemed appropriate, the originating agency should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued.  The Veteran and his attorney should be given opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




